Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 5, 2016

                                     No. 04-16-00698-CV

                              IN THE INTEREST OF R.R.A.,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA02475
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due December 27, 2016.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court